Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,968,002. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented document and the claimed invention discloses identical label and method of applying a label material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 and 11 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikiyo et al (WO 00/65559).
With regards to claims 1 and 17, Yoshikiyo discloses a label material comprising:
A polyurethane web comprising a top side and a back side (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16, Figure 4 item 10)
An adhesive applied to the back side (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
A removable backing (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Where the adhesive has a melting temperature of less than 170 degrees Celsius (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
With regards to claim 2, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is comprised of polyurethane resin (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 3, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane resin is substantially free of raw fabric (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 4, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is substantially transparent (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claims 5, 6 and 18, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the label material further comprises at least one printed 
With regards to claim 7, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the printed indicia comprises at least one of a band, an image, a logo, a theme or a set of care instructions (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16, Figure 4 item 10).
With regards to claim 8, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the adhesive is positioned between the back side and the removable backing (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 9, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is bonded or applied to a product (as seen in Figure 4 item 10).
With regards to claim 11, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is divided or cut into a plurality of individual labels (Figure 10 item 207).
With regards to claim 12, the teachings of Yoshikiyo are presented above. Yoshikiyo discloses a method of applying a label material to a product comprising the steps of:
Supplying the label to a printer (as seen in Figures 1 and 2, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Printing at least one indicia on a polyurethane web of the label material (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Removing a backing from the polyurethane web to expose an adhesive (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Cutting the polyurethane web into a plurality of individual labels (as seen in Figures 10 item 207, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Positioning at least one of the plurality of individual labels on the product (as seen in Figures 4 and 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Activating the adhesive (as seen in Figures 4 and 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Where the adhesive has a melting temperature of less than 170 degrees Celsius (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
With regards to claim 13, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the at least one of the plurality of individual labels is substantially translucent except for the at least one indicia printed thereon (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 14, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the at least one printed indicia comprises at least one of a brand, an image, a theme or a set of care instructions (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 15, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that activating the adhesive comprises applying heat and pressure to the at 
With regards to claim 16, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the heat is less than 170 degrees Celsius and the pressure is within a range of between 1.3 and 1.5 kg/cm³ (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikiyo et al (WO 00/65559) in view of Metsäjoki et al (US 2012/0175053).
With regards to claim 11, the teachings of Yoshikiyo are presented above. Yoshikiyo teaches that the adhesive is a thermo-adhesive (as seen in Figures 4 and 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16). Yoshikiyo fails to explicitly disclose that the adhesive is a polyurethane thermo-adhesive.
Metsäjoki discloses a method for attaching labels to items (Abstract), in the same filed of endeavor as Yoshikiyo, where Metsäjoki teaches that the adhesive used in the label is a polyurethane thermo-adhesive (paragraph 95, 96, 110 and 111).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a polyurethane thermo-adhesive, as suggested by Metsäjoki, in Yoshikiyo’s label. The rationale being that, as stated by Metsäjoki, polyurethane adhesives comprises an optimum temperature range where it avoids waste energy and time as well as damaging the carrier layer (paragraph 107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746